



COURT OF APPEAL FOR ONTARIO

CITATION:  R. v. Smickle, 2014 ONCA 49

DATE:  20140122

DOCKET: C55082

Doherty, Goudge, Cronk, Blair and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Leroy Smickle

Respondent

Riun Shandler and Andreea Baiasu, for the appellant

Mark Halfyard, Jeff Hershberg and Breana Vandebeek, for
    the respondent

On appeal from the sentence imposed by Justice Anne M.
    Molloy of the Superior Court of Justice in Toronto on February 13, 2012, with
    reasons reported at 2012 ONSC 602, (2012) 280 C.C.C. (3d) 365.

By the Court:


I



[1]

On May 12, 2011, the respondent was convicted of possession of a loaded
    prohibited firearm, contrary to s. 95(1) of the
Criminal Code
, R.S.C. 1985, c. C-46
.  The trial judge
    declared the three-year mandatory minimum sentence unconstitutional and of no
    force or effect.  On February 13, 2012, she sentenced the respondent to a five-month
    conditional sentence.  The sentence included the statutory terms and a 10:00
    p.m. curfew with exceptions for work or medical emergencies.

[2]

In imposing a five-month conditional sentence, the trial judge gave the
    respondent seven months total credit for three months of pre-sentence custody
    and several months on judicial interim release on restrictive terms.  In
    effect, the trial judge imposed a 12-month sentence with a three-month
    custodial component.

[3]

The Crown appealed the sentence.  The appeal was heard with several
    others that challenged the constitutionality of the three-year minimum sentence
    and other related provisions in the
Criminal Code
.

[4]

On November 12, 2013, this court held that the three-year mandatory minimum
    was unconstitutional:
R. v. Smickle
, 2013 ONCA 678.  This court also
    held that the sentence imposed on the respondent at trial was manifestly unfit
    and requested written submissions as to the appropriate sentence:
Smickle
,
    at para. 35.  We have now received and considered those submissions.

[5]

The relevant facts are set out in the earlier judgment of this court:
Smickle
,
at paras. 9-30.  The Crown and the
    respondent agree, having regard to our analysis in
Smickle
, that a
    sentence of two years less a day would have been the appropriate sentence at
    trial.  The Crown and the respondent also agree that, in addition to the seven
    months credit given to the respondent by the trial judge, he should receive an
    additional five months credit for completing the conditional sentence imposed
    by the trial judge, resulting in a total credit of 12 months to be applied
    against the sentence that would otherwise be appropriate.  The Crown and the
    respondent disagree as to the sentence that should now be imposed.

[6]

Crown counsel submits that two years less a day is still the appropriate
    sentence and that, having regard to the 12-month credit, the respondent should
    be sentenced to a term of 12 months in jail.

[7]

Counsel for the respondent submits that any incarceration of the
    respondent at this time will be very damaging to him and his family and will
    serve no useful societal purpose.  Counsel for the respondent submits that this
    court should impose the appropriate sentence, two years less a day, but stay
    the execution of the further custodial sentence.  Alternatively, counsel
    submits that, if this court should decline to stay the execution of any further
    sentence, it should impose a conditional sentence rather than a custodial
    sentence.


II



should the court incarcerate the
    respondent?

[8]

Having concluded that the trial judge imposed a manifestly inadequate
    sentence, it falls to this court to determine the appropriate sentence.  In
    doing so, the court must apply the principles set out in Part XXIII of the
Criminal
    Code
and, in particular, s. 718:

The fundamental purpose of sentencing is to contribute, along
    with crime prevention initiatives, to respect for the law and the maintenance
    of a just, peaceful and safe society by imposing just sanctions

[9]

As it turns out, the two stages in which this appeal has been considered
    put the court in a somewhat unusual position.  Because of the initial ruling,
    the parties now agree on the appropriate sentence.  The issue is whether the
    respondent should be re-incarcerated to serve that appropriate sentence.

[10]

This
    court has, on occasion, declined to re-incarcerate a respondent even though the
    sentence imposed at trial was manifestly inadequate.  Sometimes after
    identifying the sentence that should have been imposed and explaining why the respondent
    should not be re-incarcerated, this court has simply dismissed the appeal:
e.g.
see
R. v. Hamilton
,
[2004]
    72 O.R. (3d) 1, at para. 165 (C.A.); and
R. v. Banci
,
[1982] O.J. No. 58 (C.A.).  The court
    also has the power to impose the appropriate sentence but stay the execution of
    the remaining custodial part of that sentence: see
R. v. Proulx
,
2000 SCC 5, [2000] 1 S.C.R. 61, at
    para. 132.  As explained in
R. v. F. (G.C.)
(2004), 71 O.R. (3d) 771
, at para. 35, the imposition of
    the appropriate sentence followed by a stay of the execution of the remainder
    of the custodial sentence is probably a more appropriate disposition than is an
    outright dismissal in that it identifies the sentence that should have been
    imposed.

[11]

When,
    as in this case, the sentencing of an accused has been delayed by a lengthy
    appellate process, and the accused has served the sentence imposed at trial,
    the imposition of a just sanction demands that those factors be taken into
    account.  The respondent completed the sentence imposed on him long ago.  He
    has spent the last two years in legal limbo uncertain as to whether he would be
    required to return to jail and, if so, for how long.  Those hardships must be
    taken into account.  As observed in
Hamilton,
at para. 165:

This court has recognized both the need to give offenders credit
    for conditional sentences being served pending appeal and the added hardship
    occasioned by imposing sentences of imprisonment on appeal.  The hardship is
    readily apparent in these cases.  Had the respondents received the appropriate
    sentences at trial, they would have been released from custody on parole many
    months ago, and this sad episode in their lives would have been a bad memory by
    now.

[12]

We
    adopt the observation of Green C.J.N.L. in
R. v. Taylor
, 2013 NLCA 42,
    at para. 133, who, in the course of explaining the function of the appellate
    court when deciding whether to re-incarcerate an accused who had received in
    inappropriately low sentence at trial, said:

there is nothing inconsistent with saying that the sentencing
    judge, with the record in front of him, should have sentenced the offender to
    greater incarceration than he did and at the same time saying that, with what
    the court now knows, the application of the sentencing principles does not now require
    the offender actually to serve the remainder of the sentence.
Unlike the
    sentencing judge, the court of appeal will be deciding whether the offender
    should actually serve the rest of his sentence with the benefit of hindsight, a
    perspective that the sentencing judge did not have.  The corrective appellate
    function of giving guidance as to what the sentencing judge ought to have done
    can therefore be achieved while at the same time the court can make an
    appropriate practical disposition, based on current circumstances
. 
    [Emphasis added.]

[13]

Counsel
    for the respondent relies primarily on two arguments in urging the court to not
    re-incarcerate the respondent.  First, counsel submits that, through no fault
    of the respondent, the determination of an appropriate sentence comes almost five
    years after the commission of the offence, almost three years after the
    conviction, almost two years after sentence was imposed at trial, and a year
    and a half after the respondent successfully completed the sentence imposed at
    trial.  Counsel argues that this timeline speaks loudly to the significant
    added hardship that the respondent would suffer should he be incarcerated at a
    point so distant from the events that led to his conviction.

[14]

Second,
    counsel stresses that incarceration at this time poses a significant risk to
    the stability of the respondents present life and, therefore, to his ultimate rehabilitation. 
    That ultimate rehabilitation provides, by far, the best long-term hope for a
    just, peaceful and safe society.

[15]

The
    respondent, who apart from this offence has no other convictions, has continued
    in the years since his conviction to live a positive law-abiding lifestyle.  He
    works two jobs, is developing his own business, has a stable loving
    relationship with his fiancée, and a close relationship with his two children
    from earlier relationships.  He supports both children financially.

[16]

Counsel
    submits that incarceration of the respondent in the name of the abstract notions
    of deterrence and denunciation puts at very real risk the positive and tangible
    steps the respondent has taken to establish himself as a responsible father,
    spouse, employee, and contributing member of society.  Counsel, relying on the
    respondents latest affidavit, submits that the respondent has even come to
    appreciate the seriousness of the conduct that led to his conviction.  He has
    taken steps to avoid any further such conduct by disassociating himself from
    his cousin, the owner of the firearm that the respondent had in his possession
    at the time of the offence.

[17]

Counsel
    urges the court to give priority to the very real benefits to society flowing
    from the respondents ongoing positive lifestyle over the much more nebulous
    and uncertain societal benefits that may flow from further incarceration in the
    name of denunciation and deterrence.  Finally, counsel submits that the
    denunciation/deterrence message can be forcefully sent by a clear statement as
    to the appropriate sentence for this offence, and an equally clear explanation
    of the extraordinary circumstances that justify the staying of what would
    otherwise be the appropriate sentence in this case: see
Taylor
,

at paras. 67 and 154.

[18]

We
    agree with Crown counsels submission that the offence committed by the
    respondent was serious and that the principles of deterrence and denunciation
    must be paramount in fixing an appropriate sentence.  If those principles
    cannot be adequately served without further incarceration, then incarceration
    is necessary, despite the significant hardship to the respondent and the risk
    it may pose to his rehabilitation and full reintegration into the community.

[19]

We
    are satisfied that the principles of deterrence and denunciation can be fully
    served without re-incarcerating the respondent at this time.  This court has
    clearly indicated that convictions under s. 95 of the
Criminal Code
demand denunciatory sentences:  see
Smickle
, at para. 30
;
and
R. v. Nur
,

2013 ONCA 677, at para. 206.  Most s. 95
    offences will attract a penitentiary term even for first offenders.  Offences
    like that committed by the respondent, while somewhat less serious than the
    typical s. 95 offence, will demand the imposition of sentences at or very near
    the maximum reformatory sentence, even for first offenders.  Staying the
    execution of the appropriate sentence in this case should not dilute in any way
    the pronouncements in
Nur
and
Smickle
as to the appropriate
    sentences for s. 95 offences.

[20]

Given
    that the principles of denunciation and deterrence can be adequately served
    without re-incarceration, we agree with counsel for the respondent that
    re-incarceration would not serve the other principles of sentencing and would
    undermine the fundamental purpose of sentencing set out in s. 718.  The
    community is best protected if the respondent continues along the
    rehabilitative path that he has followed in the five years that he has been
    before the court.


III



conclusion

[21]

We
    would allow the appeal and set aside the sentence imposed at trial.  A proper
    sentence would have been two years less a day imprisonment.  Taking into
    account the 12-month credit described above (at para. 5), the respondent should
    receive a further sentence of 12 months incarceration.  We impose a sentence of
    12 months and permanently stay the execution of that sentence.

RELEASED: DD  JAN 22 2014

Doherty J.A.

S.T. Goudge J.A.

E.A. Cronk J.A.

R.A. Blair J.A.

M. Tulloch J.A.


